Citation Nr: 0212497	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  97-33 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 The veteran, his spouse and his sister


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  Service in Vietnam is indicated by the evidence of 
record.  

Procedural history

The Board denied service connection for PTSD in a decision 
dated in August 1986.  In October 1997, the veteran applied 
to reopen the claim, which request was denied by the RO.  
This appeal followed.  In a decision dated in January 1999, 
the Board concluded that subsequent to its August 1986 
decision, new and material evidence had been added to the 
record; the Board accordingly reopened the claim.  The Board 
remanded the claim to the RO for additional development and 
readjudication on a de novo basis.  The RO completed the 
requested development, and in a supplemental statement of the 
case dated in June 2002 notified the veteran of the continued 
denial of service connection for PTSD.  The case was recently 
returned to the Board.  


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record 
indicates that the veteran does not have PTSD.

2.  The veteran is not a veteran of combat.

3.  The veteran's claimed stressors have not been 
corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In essence, he contends that he has PTSD which is due 
to stressful experiences in service.

In the interest of clarity, the Board will initially discuss  
the applicability of the Veterans Claims Assistance Act of  
2000 to this case.  Thereafter the Board will analyze the 
veteran's claim and render a decision.  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)].  This law redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the  
Secretary that is necessary to substantiate the claim.  As  
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal, and for reasons expressed 
immediately below finds  that the development of this issue 
has proceeded in accordance with the provisions of the law 
and regulations.  

With respect to fulfilling the duty to notify and duty to 
assist the veteran, the Board observes that with its January 
1999 remand it notified the veteran that he should provide 
stressor information related to his claim for service 
connection for PTSD.  In the remand, the Board also notified 
the veteran that VA would attempt to verify his claimed 
stressors by requesting assistance from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
that he would be provided a VA psychiatric examination at 
which the examiner would be provided a report of verified 
stressors.  Thereafter, in February 1999, the RO wrote the 
veteran a letter explicitly requesting that he provide a 
comprehensive statement containing as much detail as possible 
regarding any stressors that he alleged he was exposed to in 
service.  The RO explained that the veteran must be a s 
specific as possible because without sufficient details an 
adequate search for verifying information could not be 
conducted.  The RO further notified the veteran that if the 
claimed stressors were not combat related, he should provide 
credible supporting evidence.  

With the veteran's response, the RO prepared a request for 
assistance from USASCRUR, and the USASCRUR provided available 
information in February 2001.  VA then provided the veteran 
with a psychiatric examination.  The January 1999 remand and 
the June 2002 supplemental statement of the case informed the 
veteran of the law and regulations applicable to his claim, 
and review of the record indicates that the RO has obtained 
all VA and private medical records identified by the veteran 
as pertinent to his claim.  Further, in a statement dated in 
July 2002, the veteran requested that his case be forwarded 
to the Board and be decided on the evidence of record.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional evidence that could be obtained 
to substantiate his claim.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.
  
Pertinent law and Regulations

Service connection - in general

According to applicable law and regulations, service  
connection may be granted for disability resulting from a  
disease or injury incurred in or aggravated by military  
service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303. 

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as  shown by service 
records, the official history of each  organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based  on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

Notwithstanding the lack of a diagnosis of a disability  
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service,  
establishes that the disease was incurred in service. 38  
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation concerning service connection. 38 
C.F.R. §§ 3.303(c), 4.9, 4,127 (2001); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1(n), 3.301 (1998); see also VAOPGPREC 
2-97 (January 16, 1997).  Moreover, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse. 

Service connection - PTSD

Specific law and VA regulations pertain to PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in  
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991);  
38 C.F.R. § 3.304(d) (2001).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Section 1154 as cited requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not  
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with  
the enemy.  See VAOPGCPREC 12-99.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such  
cases, the record must contain service records or other  
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of  claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen  v. Brown, 10 
Vet. App. 128, 142 (1997).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  

Factual background

The history of the veteran's psychiatric disability is long  
and complicated and has included numerous and varied  
psychiatric diagnoses.  To the extent possible, the Board 
will distill the relevant facts immediately below, but a 
relatively detailed exposition of the facts is necessary to 
obtain a comprehensive view of the veteran's history as it 
relates to his claim for service connection for PTSD.

Review of the record shows that in October 1967, prior to 
service, the veteran was seen at Malcolm Bliss Mental Health 
Center emergency room after drinking a bottle of Robitussin.  
On follow-up it was noted that the veteran had a history of 
marijuana and other drug abuse.  Treatment was reportedly 
directed to get the veteran to discontinue use of the drug, 
but he did not keep subsequent appointments.  

At his service pre-induction examination in April 1969, the 
veteran gave a history of treatment for nervous tension and 
worry; he was evaluated as psychiatrically normal at the 
examination.  In May 1969, he returned to Malcolm Bliss and 
reported that he had been classified 1A by the Army and 
wanted help changing his classification.  The Malcolm Bliss 
physician noted the veteran's history of drug abuse and 
stated that the veteran was presently free of overt 
manifestations of psychiatric disease.  

Chronological records of medical care during service show no 
psychiatric diagnoses.  The veteran has reported that his 
Vietnam tour was truncated because his mother was gravely ill 
and he was called home.  He contends that he had symptoms of 
PTSD at that time as evidenced by a hospitalization on his 
return home from Vietnam in December 1970.  

As detailed immediately below, the veteran was initially seen 
at Malcolm Bliss Mental Health Center on December 12, 1970; 
was referred to a VA hospital but was refused admission; and 
thereafter was hospitalized at Homer G. Phillips Hospital. 

Records from Malcolm Bliss Mental Health Center show that the 
veteran was seen there on December 12, 1970, with complaints 
of being tremulous.  His chief complaint was "I am 
withdrawing."  The physician who performed a mental status 
examination said the veteran's facial expression was rather 
anxious and worried while his motor activity was mildly 
increased.  The physician said the veteran showed mild 
anxiety and was mildly evasive and guarded.  The physician 
commented that the veteran was on leave from Vietnam to go to 
his sick mother and appeared to be in drug withdrawal.  He 
admitted to smoking "material" (not marijuana) in Vietnam.  
Diagnosis was deferred, and Thorazine was prescribed.  The 
physician recommended transfer to a VA hospital after 
speaking to military personnel at Fort Leonard Wood.  

The RO has requested VA medical records for 1970 on multiple 
occasions, but for that period has received only the report 
of a chest x-ray on December 12, 1970.  The veteran and his 
wife have reported that VA refused the veteran treatment on 
that date because he was in active service and that 
thereafter the veteran's wife took him to the Homer G. 
Phillips Hospital.  

Records from Homer G. Phillips Hospital show the veteran was 
hospitalized for four days in starting on December 13, 1970, 
with a one day history of vomiting and diarrhea.  He reported 
he had returned from Vietnam two days before admission, but 
said he was well until the day before he came to the hospital 
at which time he started to have vomiting and diarrhea after 
eating some Chinese food.  He gave a history of having had a 
"nervous breakdown" just before leaving for Vietnam.  Nurses 
notes indicate that when he arrived on the ward from the 
emergency room the veteran complained of nausea, vomiting and 
severe abdominal cramps.  He was hyperactive and 
uncooperative, and restraints were applied.  Treatment 
included Valium and Vistaril.  On the second night of 
hospitalization, it was noted that the veteran was awake and 
walking all during the night, and he appeared very nervous.  
He was given additional Vistaril with no apparent results.  
By the fourth hospital day the veteran was doing very well 
with no vomiting or diarrhea.  The final diagnosis was 
gastroenteritis and dehydration.  

[In an August 1981 statement, the veteran reported that with 
respect to his hospitalization in December 1970 he did not 
get sick from Chinese food as he had claimed at the time, but 
had been on drugs including opium and heroin].

At the veteran's service separation examination in July 1971, 
he gave a history of nervous trouble.  He did not elaborate, 
and he was evaluated as psychiatrically normal.    

Post-service evidence includes private clinical records and 
hospital records, VA outpatient records, hospital summaries 
and reports of VA examinations as well as statements and 
hearing testimony from the veteran, his wife and his sister.  
VA outpatient records dated from 1972 into 1981 show no 
psychiatric complaints or treatment.  Private records show 
that the veteran complained of "nervousness" at an while he 
was hospitalized at a private medical center from December 
1980 to January 1981 because of abuse of Tylenol #3 and 
Robitussin.  He reported that he started using chemicals in 
Vietnam and resumed use after returning to the United States.  
The final diagnosis was chemical dependency, predominately 
opiate-like drugs.  

VA records show that at a psychiatry consultation in February 
1983, veteran blamed the service for his mother's death 
because he was not able to get home from Vietnam sooner, and 
she only lived for 10 days after he got home.  He said he was 
not able to see her right away after he got home because he 
got very nervous and had be hospitalized.  He reported that 
he was on opium in service.  The impression after examination 
was unresolved grief symptoms, history of addiction, rule out 
schizophrenia and possible borderline personality.    

Records from Malcolm Bliss Mental Health Center show that the 
veteran was seen there in February 1983, the day after his VA 
psychiatric consultation.  He requested evaluation of his old 
records so that he could change his disability status.  The 
physician said that based on examination and limited 
information, his assessment was rule out schizophrenia.  Less 
than a week later the veteran was hospitalized at Jefferson 
Barracks VA Medical Center with complaints of nervousness and 
fatigue dating from his mother's death in 1970.  He was noted 
to have a history of drug use including barbiturates, 
marijuana and codeine since 1966.  He reported that he had 
often gone to the emergency room with complaints of neck and 
back pain to get narcotics and said he was currently using 
cough syrup with codeine.  He was hospitalized for two days.  
The final diagnosis was peptic ulcer disease and factitious 
disorder with psychological symptoms.  

In March 1984, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  In November 1984, the veteran filed a claim of 
entitlement to service connection for PTSD.

The veteran was hospitalized from June to August 1984 on 
referral from the mental health clinic.  He gave a history of 
drug and alcohol abuse dating back to age 16 and reported 
that he problems with excessive drinking and drugs, including 
opium, while in Vietnam.  Discharge diagnoses included acute 
alcohol dependency, active, in relapse; drug abuse; passive-
dependent personality; and dysthymic and possible factitious 
disorder.  

At a VA psychiatric examination in August 1984, the veteran 
initially said he was in firefights and combat, but could 
give no details.  Later in the examination, the veteran said 
he was not actually in combat but was exposed several times 
to incoming rounds of artillery.  He said that when the 
rounds came in, he was very frightened but not hurt.  He gave 
one account of a friend who hung himself.  The examining 
physician said the there were no clear-cut stressors or 
details of re-experiencing anxiety in relation to traumatic 
situations.  After examination and review of the record, the 
diagnoses were chemical dependency, alcohol and drug 
(opiates) abuse, by history, and factitious disorder with 
physiological symptoms, by history.  

In December 1984, a psychologist reported that the veteran 
received readjustment counseling and drug therapy at NASCO 
West in May 1984.  The psychologist stated that at that time 
the veteran reported symptoms of delayed stress reactions, 
marijuana abuse and refusal to use prescribed medications.  
The psychologist noted that after the VA hospitalization for 
drug and alcohol abuse, the veteran had been prescribed 
medication by a psychiatrist, but had refused to take it and 
relapsed.  The psychologist stated that records showed the 
veteran had received medical care for schizophrenia over a 20 
year period beginning in 1965.  

Later VA medical records show continuing treatment in the 
1980s with multiple hospitalizations for treatment of drug 
and alcohol dependency.  As noted in the Introduction in an 
August 1986 decision, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.    

A VA hospital discharge summary shows that he was 
hospitalized in February 1997 with complaints of feeling 
depressed and despondent.  It was noted at that time that his 
most recent admission had been in 1988.  On admission in 
February 1997, the veteran reported that he had been drinking 
and said he used crack cocaine frequently.  Discharge 
diagnoses were alcohol dependence, cocaine dependence and 
major depression.  

VA outpatient records show that the veteran was seen in a VA 
PTSD clinic in July 1997.  The referral stated that the 
veteran complained of depression, which he related to his 
Vietnam experiences.  The referral provisional diagnoses were 
rule out secondary gain and rule out PTSD.  The veteran was 
evaluated at the PTSD clinic in late July 1997.  It was noted 
that the veteran was a letter carrier who had been retired 
since 1989 due to depression.  On evaluation, among his 
experiences in Vietnam he reported that had seen a man who 
had hanged himself.  The veteran also said that he once got 
lost in Vietnam and was afraid he would be a POW.  The 
physician commented that the veteran reported that his mother 
was very ill and died when he came home and that he became 
ill with problems with his stomach and dehydration, which the 
veteran felt was mental also.   The physician reported that 
the veteran met the diagnostic criteria for PTSD under DSM 
IV.  The assessment was:  PTSD, chronic, severe; history of 
depression and anxiety with panic secondary to PTSD; and 
alcohol and cocaine abuse.  Medication was prescribed, and 
the veteran was scheduled to return in September 1997.  In 
September 1997, the veteran reported that he continued to 
suffer flashbacks, intrusive thoughts, insomnia, pacing, 
isolated himself, slept on the floor and said he had "real 
bad" nightmares about Vietnam with bodies.  He was reported 
to be hypervigilant, irritable and startled easily.  The 
assessment was PTSD, severe, chronic.  

In October 1997, the veteran requested that his claim of 
entitlement to service connection for PTSD be reopened.

A VA hospital summary shows the veteran was hospitalized from 
November 1997 to December 1997.  He was admitted from the 
John Cochran emergency room because of suicidal ideation and 
a plan to kill himself.  It was noted that the veteran had 
stopped taking his anti-depressant, which led to the relapse 
and suicide attempt.  The discharge diagnoses were:  ethanol 
dependence, in remission; cocaine dependence, in remission; 
and major depression with psychotic features, rule out 
bipolar disorder.  

VA progress notes dated in December 1997, on the last day of 
the November to December 1997 VA hospitalization, reveal that 
the veteran was still an inpatient, but would be discharged 
later that day.  The veteran's treating physician stated that 
the veteran said he wanted to deal with his problems related 
to PTSD.  The veteran reported that he had nightmares, 
intrusive thoughts isolated himself, had flashbacks, was 
unable to concentrate, could not function in a competitive 
environment and startled easily.  The assessment was chronic 
severe PTSD.  In March 1998, the VA physician repeated that 
the veteran had been evaluated and had undergone 
psychological testing that showed PTSD in July 1997.  He 
stated that the veteran's score of 154 on the Mississippi 
Scale was well above what is required for PTSD.  He stated 
that the veteran met the diagnostic criteria for PTSD as 
stated in DSM IV and by clinical evaluation.  He stated that 
the assessment was chronic PTSD and the plan was to continue 
with treatment.  

A VA hospital summary shows that the veteran was hospitalized 
from April 1998 to May 1998.  He was admitted after a fight 
with his wife and was noted to be depressed with suicidal 
ideas.  He was treated with antidepressants and improved, but 
became suicidal before discharge.  After continued treatment, 
he improved and was discharged.  The attending physician was 
the physician from whom he received evaluation and treatment 
in the PTSD clinic.  The discharge diagnoses were:  PTSD; 
cocaine dependency and alcoholism in remission; depression; 
and rule out personality disorder.  

The veteran was hospitalized at Jefferson Barracks in early 
June 1998 with complaints of being upset and feeling he was 
going to lose control of his emotions.  The attending 
physician noted that the veteran was not known to him and 
that he admitted the veteran because he was uncertain as to 
his volatility.  The physician stated that it subsequently 
appeared that some of the veteran's hospital admissions were 
for secondary gain, including this one.  The veteran was 
stabilized and discharged.  The discharge diagnoses were:  
alcohol abuse and a history of PTSD.  Less than a week later, 
the veteran was again hospitalized at Jefferson Barracks 
after having presented to the emergency room requesting 
inpatient detoxification for alcohol dependence.  After four 
days he was discharged; the discharge diagnosis was alcohol 
dependence.  In an outpatient record dated in July 1998, the 
veteran was seen for medication renewal, and the physician 
noted that the veteran had been switched to him after having 
been terminated by the physician from the PTSD clinic.  
Subsequent VA outpatient records show that the veteran's 
problem list continued to include PTSD.  

As noted in the Introduction, this case was remanded by the 
Board in January 1999 in part so that the veteran could be 
provided with a VA psychiatric examination in order to 
determine what were the psychiatric diagnoses.  The examiner 
was "specifically requested to determine whether the 
diagnostic criteria to support a diagnosis of PTSD have been 
satisfied." 

At a VA PTSD examination in March 2002, the psychologist 
noted that the only stressors to be considered were ones that 
occurred on May 15, 1970, and May 25, 1970, when mortar 
shells impacted on the base camp where the veteran was 
stationed.  The psychologist also noted that he had been told 
there was no damage in either case.  In the report, the 
psychologist noted the veteran's long history of alcohol and 
drug use.  The psychologist stated that the veteran reported 
that he entered service as a cook but was frequently assigned 
as a driver to deliver food to troops in the field.  The 
veteran said he did not get into any fire fights and did not 
see any battle.  He said there were a number of occasions 
when he felt frightened and he particularly described one 
night when he got lost driving, became very frightened and 
felt fortunate to make it back to camp.  Except for being 
frightened about being out by himself, there were no other 
life-threatening events that occurred.  The veteran also 
described a time that he saw a man hang himself, or try to 
hang himself, and said that he felt bad about this.  He also 
said he felt guilty that he contributed to his mother's death 
because he would write her letters about the conditions in 
Vietnam.  The veteran described only as an afterthought that 
he had been in a place where there was incoming fire.  The 
psychologist stated that these events did not seem to play 
any part in the veteran's current distress.  

The psychologist noted that following service the veteran had 
worked at a variety of jobs, including as a hospital orderly 
and as a cook and eventually, in 1977, went to work at the 
Post Office, where he stayed until 1989.  At that time, he 
was placed on disability for depression and at about the same 
time was charged with theft or embezzlement and was jailed 
for four months.  The veteran said he currently felt helpless 
and had crying spells when he thought about his two sons who 
had been killed in the past several years.  He said he would 
get angry at his wife and that his sleep was poor.  The 
veteran reported he had dreams two or three times a week of 
someone chasing him and that he would think of death while 
trying to go to sleep.  He said he believed the dreams 
sometimes had a Vietnam content, but the psychologist said 
this was quite unclear.  

The examining VA psychologist said that the veteran appeared 
to have vague thoughts about his Vietnam experience, but 
these thoughts appeared mingled with many other depressive 
types of thoughts that were with him much of the time.  He 
did not appear to have flashbacks.  The psychologist said 
that the veteran believed that Vietnam was instrumental in 
causing problems in his later life and the veteran noted that 
since then he had either been in jail or hospitalized a good 
deal of the time.  The veteran denied the use of alcohol or 
drugs since an arrest in September 2001, and the psychologist 
said there did not seem to be any hallucinations or 
delusional thinking at the time of the examination.  After 
examination, the diagnoses were:  major depressive disorder; 
alcohol dependency in recent remission; and drug dependency 
in recent remission.  The psychologist stated that he 
believed the veteran's symptoms were at least as much a part 
of his general life pattern as they were of Vietnam origin 
and that the veteran's current problems could not be 
attributed to his war experience.  

In April 2002 the veteran was hospitalized at Jefferson 
Barracks.  He said he had been drinking daily and that he 
told his wife he was going to kill himself.  After admission 
he was detoxified with progressively decreasing doses of 
Librium.  He was seen in individual psychotherapy, group 
psychotherapy, activity therapy and recreational therapy.  He 
was accepted for the substance abuse program to begin after 
discharge.  Discharge diagnoses were alcohol dependence and 
personality disorder, mixed type.  

Outpatient records show diagnoses of PTSD in April and June 
2002.  

Analysis

The Board will specifically address the veteran's claim of 
entitlement to service connection for PTSD in light of the 
specific and unique regulations pertaining thereto.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current  
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service  
stressor actually occurred.  See 38 C.F.R. § 3.304(f); Moreau  
v. Brown, 9 Vet. App. 389 (1996).  

The Board may deny a claim based on the absence of one or  
more of these elements.  See Holbrook v. Brown, 8 Vet. App.  
91, 92 (1995) [aff'd, 86 F.3d 1178 (Fed.Cir. 1996)], where 
there is express rejection of a challenge to the Board's  
fundamental authority to rule in the alternative.  See also 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook.  For reasons expressed below, the Board believes 
that a preponderance of the medical evidence does not support 
the veteran's claim that he has PTSD.  In addition, there is 
no credible supporting evidence of the claimed in-service 
stressors, in particular, the veteran's statement that he 
witnessed the suicide of a fellow service member. 

PTSD diagnosis

The preponderance of the evidence demonstrates that the 
veteran does not have PTSD.  Although there are findings of 
PTSD at various times, the preponderance of the medical 
evidence demonstrates other psychiatric diagnoses, including 
major depression, personality disorder and alcohol and drug 
dependency.  Of particular interest in the context of this 
claim is that, although PTSD has been assessed at times in 
outpatient treatment records, and by one VA treating 
physician, when carefully evaluated in the context of 
psychiatric examination or lengthy hospitalization no PTSD 
was identified.  

As demonstrated by the evidence outlined earlier, with the 
exception of the VA physician who followed the veteran in a 
PTSD clinic from 1997 to 1998, the medical evidence does not 
show a diagnosis of PTSD other than in outpatient records 
where the basis for the diagnosis is not reported.  Further, 
at the most recent VA PTSD examination in March 2002, which 
was accomplished at the behest of the Board, the psychologist 
who examined the veteran and reportedly reviewed the claims 
file found the veteran does not have PTSD related to service.  
Moreover, the most recent hospitalization report, in April 
2002, PTSD was not diagnosed; rather, substance abuse and 
personality disorder were diagnosed.  

With respect to the diagnosis of PTSD in July 1997, which was 
endorsed by the same physician in March 1998 and at the VA 
hospitalization in April 1998, that diagnosis cannot be the 
basis for the grant of service connection for PTSD because it 
has not been possible to verify the claimed in-service 
stressors on which that diagnosis was based.  It has been 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v.  Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that  a medical opinion 
premised upon an unsubstantiated account is  of no probative 
value, and does not serve to verify the  occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461  (1993) 
[the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant].

Moreover, although the veteran's treating physician 
entertained a diagnosis of PTSD in 1997 and early 1998, it 
appears from the July 1998 note described above that the 
veteran was in fact excused from the PTSD treatment program 
and assigned to another physician.  This appear to be 
coincident with two hospitalizations, in April-May 1998 and 
in June 1998, neither of which evidently involved treatment 
for PTSD, both of which involved substance abuse, with the 
latter hospitalization being described as for the purposes of 
secondary gain.  Although the 1997-98 treating physician did 
not specifically disavow the PTSD diagnosis, a conclusion 
might be drawn from the veteran's dismissal from the PTSD 
program and assignment to another physician that the treating 
physician had second thoughts about PTSD as a diagnosis.  

In short, a review of the veteran's entire medical history 
leads to the conclusion that the veteran does not have PTSD.  
The Board bases this conclusion on a decades long history of 
substance abuse (preceding service) and diagnoses other than 
PTSD, including personality disorder and factitious disorder, 
which outweigh some isolated findings of PTSD.  The Board 
places great weight on the recent March 2002 VA examination 
report, which does not contain a diagnosis of PTSD, despite 
the fact that this was the focus of the inquiry.  In 
addition, the most recent hospitalization report in April 
2002, like numerous earlier hospitalization reports, did not 
include a diagnosis of PTSD but rather substance abuse and 
personality disorder.    

In short, the Board has concluded, based on the medical 
evidence of record, that the preponderance of the evidence is 
against the veteran's claim that he currently has PTSD.  In 
the absence of PTSD, service connection may not be granted.  
See 38 C.F.R. § 3.304(f); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

The veteran has stated that a VA physician told him that the 
record showed he had anxiety and the "early stages" of PTSD 
in 1970 while he was still in service.  The Board can give no 
weight of probative value to this evidence, because veteran's 
report concerning what a doctor purportedly told him is not 
competent medical evidence.  This is because the connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  
The Board notes in passing that the December 12, 1970 record 
from Malcolm Bliss Mental Health Center showed the veteran 
himself reported that he was withdrawing from drugs.  


Stressors

In addition to the Board's conclusion that the medical 
evidence does not establish a diagnosis of PTSD, the Board 
concludes that no verified stressor exists.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran was engaged in combat with the enemy.  If 
combat is affirmatively indicated by the record, then the 
veteran's lay testimony  regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required.  Zarycki, 6 Vet. App. at 98.  If 
there is no combat experience indicated by the record or the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

In this case, the veteran's service records, including his 
personnel records, reflect that his military occupational 
specialty was cook.  Although the veteran testified at a 
hearing in April 1986 that he received the Purple Heart medal 
in Vietnam, his service records do not show he was awarded 
the Purple Heart or any other medal or decoration indicative 
of combat, nor do they show that he was in combat during 
service in Vietnam.  

In evaluating the veteran's claimed stressors, the Board is 
hampered by the fact that the veteran appears to be a poor 
historian who has provided inconsistent statements concerning 
his experiences in Vietnam.  At various times in the 1980s 
the veteran stated that he was in fire fights and at the 
January 1998 hearing the veteran testified that he was 
frightened when there were incoming rounds and a truck 
exploded.  In a statement dated in March 1999, the veteran 
said he was in hostile action with the enemy, but at March 
2002 VA examination the veteran said he did not get into any 
firefights and he did not see any battle.  

After having considered the matter, the Board places greater 
weight on the official records, which do not indicate that 
the veteran participated in combat, than it dos on the 
veteran's inconsistent and self-serving statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [although 
the Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements].   

In its February 2001 response to the RO's request, USASCRUR 
provided extracts from Operational Reports - Lessons Learned 
submitted by the Headquarters, Long Binh Post for the period 
May-October 1970 and an extract from an Operational Report - 
Lessons Learned submitted by the 29th General Support Group 
for the quarter ending July 31, 1970.  The USACRUR pointed 
out that the latter document stated that the area of Long 
Binh sustained a mortar attack on May 25, 1970.  
There is no indication that the mortar rounds fell inside the 
camp.  To that extent, the facts presented in this case are 
unlike those in Pentecost v. Principi, 16 Vet. App. 124 
(2002) and Suozzi v. Brown, 10 Vet. App. 307 (1997).  In 
those cases, the enemy activity was in proximity of the 
claimant-veteran.  In any event, the July 1997 diagnosis of 
PTSD was based, not on incoming fire as the stressor, but on 
the hanging of the veteran's fellow serviceman and the 
veteran's reported fear that he could have been taken as a 
POW when he was lost.  

Though provided the opportunity to do so on multiple 
occasions, the veteran has not been able to furnish 
sufficiently specific information for verification or 
corroboration of those claimed stressors.  The veteran has 
been inconsistent in his accounts of the hanging incident.  
At his hearing in April 1986, the veteran testified that he 
had been "real good friends" with the serviceman who hung 
himself.  He testified the he did not walk in on the hanging, 
but that on the day it was reported that "Gary" had 
committed suicide by hanging.  He testified that he could not 
recall Gary's last name, but that he had known him the entire 
time he had been in Vietnam because they both went over there 
at the same time.  In a statement received in October 1997, 
however, the veteran said that in August 1970 he saw the body 
of his friend, "Sgt. Dan" being gotten down from the rope 
with which he had hanged himself.   The veteran said that he 
could not recall the mess sergeant's surname.  
At the hearing a the RO in January 1998, the veteran 
testified that the dead man was a specialist 5.  He testified 
that he did not remember the man's name because he with the 
unit a brief period before he hung himself.   

In a letter dated in February 1999, the RO requested that the 
veteran provide a comprehensive statement containing as much 
detail as possible regarding any stressors that he alleged he 
was exposed to in service.  The RO explained that this 
information was necessary to obtain supportive evidence such 
stressful events and that the veteran must be as specific as 
possible because without such details and adequate search for 
verifying information could not be conducted.  The RO further 
told the veteran that if the claimed stressors were non-
combat related, he should provide credible supporting 
evidence.  In his response forwarded to the RO in March 1999, 
the veteran stated that he saw a fellow enlisted man's body 
removed because of suicide.  He did not provide specifics.  
Further, he has provided no evidence of any kind that would 
allow confirmation that he was lost in Vietnam in a situation 
where he was vulnerable to being captured by the enemy.  

It is clear that the veteran has been given the opportunity 
to describe his alleged stressors in sufficient detail so 
that corroboration could be attempted and he has been given 
the opportunity to furnish other evidence of the alleged 
stressor.  He has failed to do so.  In particular, he has not 
provided the name of the alleged suicide and indeed has 
provided different first names and no surname.  Additional 
details of the alleges suicide are too sketchy to attempt 
verification.  The Court has held that "[t]he duty to assist 
is not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have  information that is essential in 
obtaining the putative  evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  There is thus no credible 
supporting evidence of an in-service stressor, and the 
veteran's claim fails to meet the third requirement set forth 
under 38 C.F.R. 3.304(f).

In summary, for the reasons and bases expressed above, the  
Board finds that the preponderance of the evidence is against  
the veteran's claim of entitlement to service connection for  
PTSD.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

